Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is:
Dewan et al. (U.S. Patent Publication No. 2012/0278194)
Bai et al. (U.S. Patent Publication No U.S. 2015/0262198)

The prior art does not disclose at least the following limitations:
A method for determining the quality of a computer application based on user behaviors of application management, comprising:
1)    pre-processing user management behavior data of applications; and sorting the user management behavior data between each user and each application in a chronological order to obtain a sequence of management behaviors as a training set by one or more processors,
wherein the user management behavior data includes downloading an application, uninstalling an application, and updating an application,
wherein user management behavior data includes: a user identifier for a user conducting a management behavior, an identity for the application corresponding to the management behavior, and a time when a management behavior occurred,
wherein the sequence of management behaviors includes an application downloading behavior, an application uninstall action, and an application update action, wherein a first letter is added to a start of the sequence to indicate head of the sequence, wherein a second letter is added to an end of the sequence to indicate the end of the sequence;
2)    extracting features of user application management behaviors from the sequence of management behaviors by the one or more processors;
3)    establishing a multi-dimensional independent variable space using the extracted features by the one or more processors, wherein each application in the training set is considered as a point in the space, wherein a value of an independent variable dimension is a value of a feature corresponding to the independent variable dimension; training a model according to the space; and debugging the model to obtain optimal model parameters and a definite regression model; and
4)    extracting features of user application management behaviors of a to-be-predicted application according to steps 1) and 2), inputting the extracted features into the regression model; and outputting a determination for quality of the to-be-predicted application by the regression model.

None of the prior art of record remedies the deficiencies found in Dewan and Bai.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687